           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 1 of 52



 1   THE LAW OFFICE OF
     PAIGE M. TOMASELLI
 2   Paige M. Tomaselli (CSB No. 237737)
     P.O. Box 71022
 3
     Richmond, CA 94807
 4   paige@tomasellilaw.com
     T: (619) 339-3180
 5
      ELSNER LAW & POLICY, LLC
 6    Gretchen Elsner (pro hac vice forthcoming)
      314 South Guadalupe Street
 7
      Santa Fe, NM 87505
 8    Gretchen@ElsnerLaw.org
      Tel: 505.303.0980
 9
      Attorneys for Plaintiffs
10

11

12
                                   UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      IN DEFENSE OF ANIMALS and                            CASE NO.: 3:20-cv-5293
16    FRIENDS OF THE EARTH,
      on behalf of the general public,
17

18                   Plaintiffs,                           COMPLAINT FOR UNFAIR
                                                           COMPETITION AND FALSE
19           v.                                            ADVERTISING
20    SANDERSON FARMS, INC.

21                   Defendant.

22

23

24          Plaintiffs In Defense of Animals (IDA) and Friends of the Earth (FoE), by their attorneys,
25   allege the following upon information and belief, except for those allegations pertaining to
26   Plaintiffs, which are based on personal knowledge:
27

28
                                                       1
      COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 2 of 52



 1                                      NATURE OF THE ACTION

 2          1.      This case is brought on behalf of Plaintiffs and the general public regarding

 3   Sanderson’s farming practices and advertising of its Chicken Products, as listed infra ¶ 76 (the

 4   “Products”). Defendant Sanderson Farms, Inc. (“Sanderson”) sold these Chicken Products based

 5   on misleading representations in its advertising and misleading representations regarding its

 6   practices.

 7          2.      Sanderson’s advertising misleads consumers in four ways:

 8                  a. Sanderson’s advertising misleads consumers into believing that Sanderson’s

 9                      chickens were not given antibiotics or other pharmaceuticals;

10                  b. Sanderson’s advertising misleads consumers into believing that the chickens

11                      were raised in a natural environment;

12                  c. Sanderson’s advertising misleads consumers into believing that there is no

13                      evidence that the use of antibiotics and other pharmaceuticals in poultry

14                      contributes to the evolution of antibiotic-resistant bacteria; and

15                  d. Sanderson’s advertising misleads consumers into believing that the Products do

16                      not contain any antibiotic or pharmaceutical residue.

17          3.      However, the truth is that the feed Sanderson routinely gives to its chickens

18   contains antibiotics and pharmaceuticals; the chickens are raised indoors in crowded and dirty

19   industrial sheds, which is one reason why its routine use of antibiotics is necessary; there is

20   extensive reliable evidence that the use of antibiotics in poultry contributes to antibiotic-resistant

21   bacteria; and Sanderson’s chickens have been found to contain antibiotic and/or pharmaceutical

22   residue.

23          4.      The ongoing coronavirus global pandemic has highlighted how unsanitary animal

24   raising and slaughtering practices, like Sanderson’s, contribute to calamitous consequences for

25   public health. The Centers for Disease Control estimates that three out of every four new or

26

27

28
                                                         2
      COMPLAINT
            Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 3 of 52



 1   emerging infectious diseases in people come from animals. 1

 2           5.      Antibiotic use in poultry, such as Sanderson’s routine use for every flock, has

 3   contributed to antibiotic resistance. 2 Resistant bacterial strains in poultry spread to humans, which

 4   causes a risk to human health, specifically to poultry workers.3 Poultry workers labor in tight

 5   conditions in slaughterhouses, which have become hotspots for coronavirus, including Sanderson

 6   slaughterhouses.4

 7           6.      The prevalence of antibiotic resistant bacteria is relevant in the battle against the

 8   coronavirus pandemic. The Director of the Antibiotic Resistance Action Center at the Milken

 9   Institute for Public Health at George Washington University 5 has stated that antibiotic resistant

10   bacteria “are going to be what ultimately kills a large portion of COVID-19 victims as they

11   succumb to secondary bacterial pneumonia.”6

12

13

14   1 Centers for Disease Control and Prevention, available at
     https://www.cdc.gov/onehealth/basics/zoonotic-
15   diseases.html#:%7E:text=Scientists%20estimate%20that%20more%20than,States%20and%20aro
     und%20the%20world., last visited July 2020.
16
     2 Alonso-Hernando, A., Prieto, M., Garcia-Fernandez, C., Alsonso-Calleja, C., Capita, R. (2012).

17   Increase over time in the prevalence of multiple antibiotic resistance among isolates of Listeria
     monocytogenes from poultry in Spain. Food Control, 23 (1), 37-41.
18   https://doi.org/10.1016/j.foodcont.2011.06.006, last visited July 2020.
     3 Apata, D.F. (2009). Antibiotic Resistance in Poultry. International Journal of Poultry Science, 8
19   (4), 404-408. Agada, G.O.A., Abdullahi, I.O., Aminu, M., Odugbo, M., Chollom, S.C., Kumbish,
     P.R., Okwori, A.E.J. (2014). Prevalence and antibiotic resistance profile of Salmonella isolates
20
     from commercial poultry and poultry farm handlers in Jos, Plateau State, Nigeria. Microbiology
21   Research Journal International 4(4), 462-479. https://doi.org/10.9734/BMRJ/2014/5872.
     Silbergeld, E.K., Graham, J., and Price, L.B. (2008). Industrial food animal production,
22   antimicrobial resistance, and human health. The Annual Review of Public Health 29, 151-169.
     10.1146/annurev.publhealth.29.020907.090904, last visited July 2020.
23   4 The Bryan, Texas processing plant had 49 COVID-19 cases, as one example at one Sanderson
     location, reported by the local news, a https://www.kxxv.com/hometown/brazos-county/49-covid-
24
     19-cases-reported-at-sanderson-farms-in-bryan, last visited July 2020.
25   5 Antibiotic Resistance Action Center, http://battlesuperbugs.com/directory/lance-price, last
     visited July 2020.
26   6 Price, Lance B., Ph.D. (2020, April 22). Superbugs: COVID-19’s Coconspirators. Medium.
     https://medium.com/gwpublichealth/superbugs-covid-19s-coconspirators-ebc20b9e0b99, last
27   visited July 2020. See also Cox, M. Loman, N., Bogaert, D., O’Grady, J. (2020). Co-infections:
28   potentially lethal and unexplored in COVID-19. The Lancet, Vol. 1 May 2020.
     https://www.thelancet.com/pdfs/journals/lanmic/PIIS2666-5247(20)30009-4.pdf.
                                                         3
         COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 4 of 52



 1          7.      Sanderson’s advertising makes extensive use of the phrase “100% Natural,” to

 2   emphasize and support its misleading claims, in conjunction with assorted direct falsehoods, half-

 3   truths, and selective omissions concerning the four misrepresentations described above.

 4          8.      Plaintiffs and reasonable consumers believe that “100% Natural” means that the

 5   chickens are not fed or injected with antibiotics or pharmaceuticals, and that accordingly, the

 6   chickens are not sold with antibiotics or pharmaceutical residue in them and that there is no danger

 7   of antibiotic use contributing to the development of antibiotic-resistant bacteria, and that the

 8   chickens are raised in a natural and humane environment.

 9          9.      Plaintiffs suffered injury in fact, and a loss of money or property as a result of

10   Defendant’s conduct in advertising, marketing, and selling the Products falsely claimed to be

11   “100% Natural,” in addition to the misrepresentations described below. Plaintiffs suffered injury

12   in fact, and a loss of money or property, as a result Sanderson’s animal raising practices that harm

13   and deceive the public. Sanderson has failed to remedy these harms and has earned, and continues

14   to earn, substantial profit from selling the Products.

15          10.     Defendant’s conduct violated and continues to violate consumer protection statutes.

16   Accordingly, Plaintiffs bring this action against Defendant on behalf of themselves and the general

17   public. Plaintiff Friends of the Earth also brings this case on behalf of its members.

18          11.     Plaintiffs seek injunctive relief requiring Sanderson to make corrective and

19   clarifying statements for past and ongoing misrepresentations, to remove the misleading

20   misrepresentations going forward, or in the alternative, to change its practices to conform with its

21   marketing.

22                                     JURISDICTION AND VENUE

23          12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

24   § 1332(d) because Plaintiffs are citizens of a state different from Defendant. This Court has

25   supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

26          13.     This Court has personal jurisdiction over Defendant because Defendant has

27   sufficient minimum contacts with California, or has otherwise purposely availed itself of the

28   markets in California through the promotion, advertising, marketing, and sale of the Products in
                                                         4
      COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 5 of 52



 1   California to render the exercise of jurisdiction by this Court permissible under traditional notions

 2   of fair play and substantial justice.

 3           14.     Venue is proper under 28 U.S.C. § 1391(a) because (1) Defendant does substantial

 4   business in this District; and (2) a substantial part of the events or omissions giving rise to these

 5   claims occurred in this District, and Defendant engaged in the extensive promotion, advertising,

 6   marketing, distribution, and sales of the Products at issue in this District.

 7           15.     Venue is also proper in this Court under 28 U.S.C. § 1391(e) because Plaintiff In

 8   Defense of Animals resides in the Northern District of California and Plaintiff Friends of the Earth

 9   maintains a presence in the Northern District of California.

10           16.     Intradistrict assignment to San Francisco per Local Rule 3-5(b) and 3-2(c) is

11   appropriate because Plaintiffs are located in or near San Francisco.

12
                                                   PARTIES
13
             Plaintiffs
14
             In Defense of Animals
15
             17.     Plaintiff In Defense of Animals is an international not-for-profit animal protection
16
     organization founded in 1983. IDA’s principal place of business is located in San Rafael,
17
     California, where it is incorporated. Its mission is to rescue animals in need, foster respect for all
18
     sentient beings, and spark a revolution of compassion that liberates animals from the tyranny of
19
     systemic cruelty and exploitation. Consistent with this mission, IDA aims to inform the public
20
     about the ways in which animal agriculture impacts animal welfare.
21
             18.     IDA has more than 250,000 supporters across the globe, with over 450,000
22
     followers on social media.
23
             19.     As a result of Sanderson’s advertising, IDA diverted staff time from its core
24
     mission of ending animal exploitation to addressing Sanderson’s advertising and the consumer
25
     confusion that Sanderson caused.
26
             20.     On December 6, 2016, IDA approached the Federal Trade Commission (FTC) in
27
     writing with its concerns about Sanderson’s advertising.
28
                                                          5
      COMPLAINT
            Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 6 of 52



 1           21.     On approximately December 21, 2016, IDA published an action alert titled “Report

 2   Sanderson Farms Deceptive Ads!” It also Tweeted the “Report Sanderson Farms Deceptive Ads!” 7

 3           22.     On December 21, 2016, IDA Tweeted “Sanderson Farms is confusing the public

 4   with misdirected ‘facts’ to defend its use of #antibiotics.” 8 That same day, IDA published a similar

 5   statement to Facebook, specifically naming Sanderson, and stating that IDA was seeking “to get

 6   these ads off air.”9 More than 300 people engaged with the post and it has been shared more than

 7   70 times.

 8           23.     In January 2017, IDA filed a formal complaint with the Better Business Bureau

 9   National Advertising Division (NAD). The complaint addressed Sanderson’s advertising on

10   antibiotics, attached examples from Sanderson’s website, social media, and YouTube, and stated,

11   “We believe the claims in these ads to be extremely misleading.” IDA corresponded with the NAD

12   January through April 2017.

13           24.     On February 23, 2017, IDA issued a media release stating that Sanderson “actively

14   misleads customers” and referenced the millions of dollars spent on the advertising campaign that

15   “loudly promoted its practice of pumping chickens with antibiotics as harmless, and smeared

16   Chicken raised without antibiotics as a ‘trick to get you to pay more money.’” IDA invested staff

17   time in phoning and emailing individual news outlet to promote the press release.

18           25.     On February 24, 2017, IDA published an action alerts to its members regarding

19   Sanderson titled, “What is Sanderson Farms Trying to Hide From Us?” and it stated in part,

20   Sanderson “promotes its use of antibiotics as harmless, yet it won’t agree to a federal government

21   study to measure the health risks.” IDA Tweeted on February 27, 2017, “Sanderson Farms

22   promotes antibiotic use as harmless, yet won’t agree to a government study.” 10 On February 27,

23

24

25   7 The Tweet is posted online at https://twitter.com/IDAUSA/status/813519996433350656. The
     Tweet links to a Huffington Post article that was updated in April 2017, after the date of the
26   Tweet.
     8 The Tweet is posted online at https://twitter.com/IDAUSA/status/811809315925262336.
27   9 The Facebook post is online at

28   https://www.facebook.com/indefenseofanimals/posts/10154816354922346.
     10 This Tweet is posted online at https://twitter.com/IDAUSA/status/836260037593075712.
                                                         6
         COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 7 of 52



 1   2017, IDA asked its Facebook followers to take action, specifically, “Tell Sanderson Farms that if

 2   it wants to promote the use of antibiotics as harmless and safe, that it should be open to scientific

 3   scrutiny.”11 More than 400 people engaged with the post and more than 70 people shared it.

 4          26.     On April 22, 2017, IDA’s article in the Huffington Post stated that Sanderson was

 5   confusing the public with its Bob and Dale commercials on antibiotics. Specifically, the article

 6   stated, “Instead of cleaning up its dirty operation, Sanderson Farms is confusing and blurring the

 7   issue in hopes that consumers won’t worry about the industry’s prolific antibiotic use. Guess

 8   what? That makes Sanderson’s warning about marketing gimmicks little more than a marketing

 9   gimmick itself.”

10          27.     During the NAD process, Sanderson informed the NAD that IDA used Facebook,

11   IDA’s website and other social media outlets to notify the public that Sanderson’s advertising was

12   deceptive and designed to confuse the public. Sanderson also informed the NAD that IDA had

13   issued an action alert and asked the public to sign a petition to get Sanderson’s ads off the air.

14   Sanderson told the NAD that IDA’s president had written an article that was published in the

15   Huffington Post criticizing Sanderson’s advertising. At least some of IDA’s communications

16   referenced the NAD process, and Sanderson requested that the NAD administratively close the

17   complaint because of IDA’s communications to the public. In April 2017, the NAD

18   administratively closed the complaint.

19          28.     In July 2017, IDA alerted the public via a blog post and Facebook to the fact that

20   Sanderson had been sued for false advertising by Friends of the Earth, Center for Food Safety and

21   the Organic Consumers Association, a lawsuit to which IDA was not a party.

22          29.     From July 2017 to 2019, IDA followed the Friends of the Earth v. Sanderson

23   Farms lawsuit to determine if Sanderson would be ordered to cease its false and misleading

24   statements to the public.

25          30.     In 2019, IDA continued its work to educate the public regarding Sanderson’s

26

27   11 The Facebook post is available at
28   https://www.facebook.com/indefenseofanimals/photos/a.10150796907537346/1015502642165234
     6/?type=3&theater.
                                                   7
      COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 8 of 52



 1   harmful farming practices and Sanderson’s misleading communications to the public about those

 2   practices. On November 26, 2019, IDA issued an action alert to over 250,000 members and

 3   activists on IDA’s email list to make its supporters aware of Sanderson’s deceitful

 4   communications. The action alert stated, in part,

 5                • “Battle Deceptive Advertising Claims by Mega-Meat Corporations.”
 6                •   “Sanderson Farms claims that its chicken meat is “100% natural.” However,
 7                    Sanderson raises chickens inside of cramped industrial sheds and administers a

 8                    slew of antibiotics and other pharmaceuticals to them prior to their terrifying

 9                    slaughter. This is far from natural in any sense of the term. Please join us in holding

10                    Sanderson Farms accountable for this deceptive advertising!”

11          31.       In that action alert, IDA urged its members to sign a petition regarding Sanderson.

12   The petition web page stated, in part, “If Sanderson gets away with spreading this misleading

13   information, it will signal to other Big Ag giants that they can do the same.” IDA collected 4,047

14   petition signatures. The petition letter stated, in part, “I demand Sanderson Farms immediately

15   cease all practices that are inconsistent with its “100% Natural” marketing. These practices

16   include, but are not limited to, using antibiotics routinely, selling chicken meat with antibiotic-

17   resistant bacteria, and confining chickens exclusively indoors in crowded conditions.”

18          32.       IDA also called its supporters to “Battle Deceptive Advertising Claims by Mega

19   #Meat Corporations,” and again specifically identified the company by Tweeting on November

20   24, 2019, “#SandersonFarms claims that its #chicken meat is ‘100% natural.’ However, it raises

21   #chickens inside of cramped industrial sheds with antibiotics to them prior to their terrifying

22   slaughter.”12 Again on November 28, 2019, IDA told its followers, “Today, the majority of animal

23   farms rely on antibiotics . . . #SandersonFarms is no exception.” 13 That same say, IDA also asked

24   its Facebook followers to send a letter to Sanderson, 14 and then on November 30, 2019, again

25

26
     12 This Tweet is available online at https://twitter.com/IDAUSA/status/1198663154785497088.
27   13 This Tweet is available online at https://twitter.com/IDAUSA/status/1200142451815723008.
     14 The Facebook post is available at
28
     https://www.facebook.com/indefenseofanimals/posts/10157726790392346.
                                                          8
      COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 9 of 52



 1   asked its followers to help “Battle Deceptive Advertising Claims by Mega-Meat Corporations.”15

 2          33.     On April 10, 2020, IDA, working with FoE and Center for Food Safety, issued a

 3   letter to Sanderson specifically raising its concerns with Sanderson’s advertising not meeting

 4   consumer expectations in numerous ways and therefore being misleading. The letter stated, in part,

 5   “We are hopeful that Sanderson will come to the table ready to discuss a global resolution of the

 6   public health, food safety, animal welfare, and consumer protection issues that have caused our

 7   organizations and our members and supporters such great concern.”

 8          34.     Sanderson responded on April 29, 2020. Instead of addressing any of the public

 9   health, food safety, animal welfare, and consumer protection issues, the letter stated, “Sanderson

10   reserves its rights to pursue all available remedies should you and your organizations continue to

11   pursue vexatious litigation based on invented assertions of injury, and Sanderson will aggressively

12   and vigorously defend itself in any such litigation.”

13          35.     After receiving Sanderson’s response, IDA continued to invest staff time in

14   determining how best to communicate with Sanderson, despite its unwillingness to communicate,

15   and how to pressure Sanderson to make its marketing truthful. The work culminated in an

16   additional letter to Sanderson.

17          36.     On July 9, 2020, IDA, in cooperation with FoE and Center for Food Safety, sent

18   another letter to Sanderson to renew its concerns about Sanderson’s deceptive marketing,

19   Sanderson’s farming practices, and the risk to public health from those farming practices in light

20   of the coronavirus global pandemic. For example, the letter addressed antibiotic resistance on

21   poultry products and that antibiotic resistant bacteria are anticipated to kill COVID-19 patients as

22   they succumb to secondary bacterial pneumonia. The letter also invited Sanderson once again to

23   come to the table to discuss a resolution.

24          37.     As of this filing, Sanderson has not acknowledged receipt or responded.

25          38.     IDA’s work regarding Sanderson from 2016 to present has involved the staff time

26

27

28   15 The Facebook post is available at
     https://www.facebook.com/indefenseofanimals/posts/10157731947692346.
                                                   9
      COMPLAINT
             Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 10 of 52



 1   of IDA’s Farmed Animals Campaign Director, IDA’s communications team, and IDA’s IT team.

 2            Friends of the Earth

 3            39.    Plaintiff Friends of the Earth is a national non-profit environmental advocacy

 4   organization founded in 1969. FoE has offices in Berkeley, California, and Washington, D.C,

 5   where it is incorporated. Its mission is to defend the environment and champion a healthy and just

 6   world. To this end, FoE promotes policies and actions that ensure the food we eat and the products

 7   we use are sustainable and safe for our health and the environment.

 8            40.    FoE has more than 325,000 members in all fifty states, of whom more than 56,000

 9   are in California. Additionally, FOE has more than 1.7 million activist supporters on its email list

10   throughout the United States, with more than 190,000 in California.

11            41.    FoE’s “Good Food Healthy Planet” program is focused on reducing the harmful

12   environmental, animal welfare, and public health impacts of industrial animal foods. The program

13   helps grow the consumer market and policy support for healthier, grass-fed and organic meat and

14   dairy, and plant-based foods. FoE’s program educates the public about the impact of meat

15   consumption and production, especially related to the issue of antibiotics and other harmful

16   chemicals in animal products. FoE is a co-author of “Chain Reaction,” an annual report and

17   scorecard that grades America’s top restaurant chains on their policies and practices regarding

18   antibiotic use and transparency in their meat and poultry supply chains. The report also covers the

19   use of hormones and availability of organic and grass-fed options. FoE has campaigned over the

20   past several years to eliminate the routine use of antibiotics in animal agriculture, with a focus on

21   changing the purchasing policies of large restaurant chains that buy large quantities of industrial

22   meat.

23            42.    FoE, which currently has ten staff based in Berkeley, California, co-authored a

24   report in 2015 titled “Spinning Food: How Food Industry Front Groups and Covert

25   Communications Are Shaping the Story of Food,”16 addressing the issues related to chemical-

26

27

28   16The report is available at https://foe.org/news/2015-06-big-food-and-chemical-corporations-
     spend-millions-to-attack-organic/, last visited July 2020.
                                                        10
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 11 of 52



 1   intensive industrial agriculture. Berkeley-based FoE staff also educated the public through blog

 2   posts in 2015 titled, “Antibiotic Resistance—with a side order of fries?”17 FoE’s Berkeley staff

 3   authored “Redefining Good Food at the Nation’s Largest Casual Restaurant Company,” 18 an

 4   article produced as part of the Good Food Now campaign that was partially focused on the need to

 5   change Darden Restaurant’s sourcing practices around industrial meat production and the use of

 6   antibiotics. Sanderson sells its chicken to Darden Restaurants.

 7          43.     In August 2015, FoE staff, particularly the Deputy Director of Food and

 8   Agriculture, became aware of Sanderson’s business practices by reading a May 2015 Wall Street

 9   Journal article titled, “Sanderson Farms CEO Resists Poultry-Industry Move to Curb Antibiotics:

10   Chicken processor CEO Joe Sanderson calls public-health concerns over antibiotic-resistant

11   bacteria overblown.” Given Sanderson’s recalcitrance in addressing antibiotic use concerns,

12   Friends of the Earth made the strategic decision to address the negative effects of Sanderson’s

13   unfair business practices and deceptive advertising by pressuring Sanderson’s institutional

14   customers (e.g. Olive Garden, owned by Darden Restaurants, Inc. (hereinafter, “Darden”)), who

15   are household names, and also publicly linking those institutional buyers to Sanderson. Friends of

16   the Earth campaigned intently between 2015 and 2018 to eliminate the routine use of antibiotics in

17   animal agriculture, with a focus on changing the purchasing policies of large restaurant chains that

18   buy significant quantities of industrial meat, including from Sanderson. Throughout this

19   campaign, Olive Garden, owned by Darden and supplied by Sanderson, was Friends of the Earth’s

20   highest priority campaign target.

21          44.     On August 1, 2016, Sanderson publicly announced its refusal to eliminate the

22   routine use of antibiotics for its chickens. At the same time, Sanderson launched its “Bob and

23   Dale” advertising campaign, telling consumers that they do not need to worry about antibiotics in

24   their chicken products. Specifically, Sanderson claimed: “there’s only chicken in our chicken,”

25

26
     17 Blog post available at https://foe.org/2015-09-antibiotic-resistance-with-a-side-order-of-fries/,
27   last visited July 2020.
     18 Article available at https://foodrevolution.org/blog/redefining-good-food-darden-restaurants/,
28
     last visited July 2020.
                                                         11
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 12 of 52



 1   and there are “no antibiotics to worry about here,” among other things.

 2          45.     Friends of the Earth immediately took additional steps to address Sanderson’s

 3   newest deceptive business practices, diverting resources to counteract Sanderson’s misinformation

 4   within days of the August 1, 2016 public statements. On August 3, 2016, Friends of the Earth’s

 5   Deputy Director of the Food and Agriculture Program researched, drafted, and published a blog

 6   post on antibiotics in the food supply and specifically addressed Sanderson Farms’ business

 7   practices, calling the company “recalcitrant.”19 Friends of the Earth’s antibiotics campaign had not

 8   previously publicly named Sanderson, but in order to counteract the impact of Sanderson’s

 9   unlawful, unfair, and fraudulent business practices, it diverted additional resources from its other

10   institutional priorities to mount a direct attack on Sanderson’s business practices and promote

11   greater consumer awareness about these practices. On August 23, 2016, Friends of the Earth sent

12   an alert to 322,149 supporters which stated:

13                  One of Darden’s suppliers is Sanderson Farms – a massive chicken
                    corporation. While other chicken producers are taking major steps to reduce
14                  antibiotic use, Sanderson is digging in. It’s rejecting the science and
                    refusing to do the right thing. As long as Darden continues to purchase meat
15
                    from Sanderson, it’s contributing to the problem. Tell Darden to dump
16                  Sanderson Farms and other suppliers if they won’t stop contributing to one
                    of the nation’s leading public health threats.
17
            46.     This direct attack on Sanderson’s advertising and business practices required
18
     investigation, research, planning, and staff time, and took these resources away from Friends of
19
     the Earth’s core educational and policy work. Due to Sanderson’s unfair business practices,
20
     Friends of the Earth spent at least $8,900 that it would have spent to advance other programs.
21
            47.     Throughout August, September, and October 2016, Friends of the Earth
22
     supplemented its public statements, and blog posts, with a push on social media during the period
23
     Sanderson released its “Bob and Dale” advertising campaign and created confusion around its
24
     business practices. Friends of the Earth communicated with the public approximately a dozen
25
     times through social media to address antibiotics, farmed animals, antibiotic resistance, chickens
26

27

28   19This blog post remains publicly available at https://www.ecowatch.com/mcdonalds-chicken-
     now-raised-without-antibiotics-1957382218.html, last visited July 2020.
                                                       12
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 13 of 52



 1   in cramped conditions, and Sanderson’s large institutional customer during this time. Friends of

 2   the Earth also produced evidence of its collaboration with other organizations concerned about

 3   Sanderson’s practices, including researching to whom Sanderson sold its products.

 4          48.     In September 2017, FoE, along with Center for Food Safety, published “Chain

 5   Reaction III: How Top Restaurants Rate on Reducing Antibiotics in Their Meat Supply.” In a box

 6   titled “What the Cluck?” the report addressed Sanderson:

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                      13
      COMPLAINT
           Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 14 of 52



 1              49.       Based in part on the above injuries, FoE and Center for Food Safety filed a lawsuit

 2   against Sanderson under California’s Unfair Competition Law and False Advertising Law. After

 3   two years of litigation, the district court erroneously determined on July 31, 2019, that FoE and

 4   Center for Food Safety did not have standing and the Plaintiffs were denied an opportunity to

 5   litigate the merits of Sanderson’s false and misleading advertising. Friends of the Earth v.

 6   Sanderson Farms, Inc., C. 17-03592, 2019 U.S. Dist. LEXIS 127964 (N.D. Cal. July 31, 2019).

 7   This decision is currently on appeal.

 8              50.       Sanderson’s false and misleading advertising and marketing continued. In 2019,

 9   FoE reengaged its supporters, members, and the public regarding Sanderson’s harmful farming

10   practices and Sanderson’s misleading communications to the public about those practices. On

11   November 26, 2019, FoE issued an action alert to 452,959 members and activists on FoE’s email

12   list to make its supporters aware of Sanderson’s deceitful communications. The action alert stated,

13   in part:

14                    •   “Factory farmed chicken isn’t ‘100% natural’: Tell Sanderson to stop lying to
15                        customers.”

16                    •   “The time is now to demand that Sanderson either produce chicken that meets
17                        consumer expectations for ‘100% natural’ or stop lying to consumers. There is

18                        power in numbers – can we count on your voice?”

19              51.       In that action alert, FoE urged its members to sign a petition regarding Sanderson.

20   The petition web page stated, in part, “If Sanderson gets away with spreading this misleading

21   information, it will signal to other Big Ag giants that they can do the same.” FoE collected 7,421

22   petition signatures. The petition letter stated, in part, “I demand Sanderson Farms immediately

23   cease all practices that are inconsistent with its “100% Natural” marketing. These practices

24   include, but are not limited to, using antibiotics routinely, selling chicken meat with antibiotic-

25   resistant bacteria, and confining chickens exclusively indoors in crowded conditions.”

26              52.       FoE surveyed its members regarding their chicken purchases and the factors that

27   their members consider when choosing which chicken to purchase.

28              53.       On April 10, 2020, FoE, working with IDA and Center for Food Safety, issued a
                                                            14
      COMPLAINT
             Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 15 of 52



 1   letter to Sanderson specifically raising its concerns with Sanderson’s advertising not meeting

 2   consumer expectations in numerous ways and therefore being misleading. The letter stated, in part,

 3   “We are hopeful that Sanderson will come to the table ready to discuss a global resolution of the

 4   public health, food safety, animal welfare, and consumer protection issues that have caused our

 5   organizations and our members and supporters such great concern.”

 6            54.   Sanderson responded on April 29, 2020. Instead of addressing any of the public

 7   health, food safety, animal welfare, and consumer protection issues, the letter stated, “Sanderson

 8   reserves its rights to pursue all available remedies should you and your organizations continue to

 9   pursue vexatious litigation based on invented assertions of injury, and Sanderson will aggressively

10   and vigorously defend itself in any such litigation.”

11            55.   After receiving Sanderson’s response, FoE continued to invest staff time in

12   determining how best to communicate with Sanderson, despite its unwillingness to communicate,

13   and how to pressure Sanderson to make its marketing truthful. The work culminated in an

14   additional letter to Sanderson.

15            56.   On July 9, 2020, FoE, in cooperation with IDA, sent another letter to Sanderson to

16   renew its concerns about Sanderson’s deceptive marketing, Sanderson’s farming practices, and the

17   risk to public health from those farming practices in light of the global pandemic. For example, the

18   letter addressed antibiotic resistance on poultry products and that antibiotic resistant bacteria are

19   anticipated to kill COVID-19 patients as they succumb to secondary bacterial pneumonia. The

20   letter also invited Sanderson once again to come to the table to discuss a resolution.

21            57.   As of this filing, Sanderson has not acknowledged receipt or responded.

22            58.   FoE’s work regarding Sanderson from 2016 to present has involved the staff time

23   of FoE’s Deputy Director of Food and Agriculture, FoE’s communications team, and FoE’s IT

24   team.

25            59.   Defendant’s practices and advertisng not only injured Plaintiffs, but they also

26   injured FoE member, Richard Fogel.

27            60.   Richard Fogel is a FoE member who resides in Redwood City, California.

28            61.   Fogel is an active FoE member. In the last year, Fogel has participated in
                                                        15
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 16 of 52



 1   approximately twenty FoE actions.

 2          62.     Fogel purchased Sanderson Farms Chicken Products at a Foods Co. in California

 3   for many years. He was exposed to both the newspaper advertisements and the product’s label

 4   promising “100% Natural” chicken.

 5          63.     Fogel chose Sanderson’s Products because Sanderson touted its Products as more

 6   natural than others and he understood the Products to be antibiotic free. Fogel believed that

 7   Sanderson did not use antibiotics to raise its chickens and therefore it was not possible for any

 8   antitbiotic or pharmaceutical residue to remain on the product. Fogel did not know that Sanderson

 9   employs farming practices that contribute to antibiotic resistant bacteria. If he had known any of

10   that, he would not have bought the products. He additionally understood the Sanderson Products

11   marketed as “100% Natural” to be free from artificial ingredients and that the chickens were raised

12   free range or range free and eating off the land. Fogel understood from Sanderson’s

13   representations that the chickens were raised humanely.

14          64.     Fogel discovered Sanderson’s practices did not align with its advertising and

15   marketing in 2020.

16          Defendant

17          65.     Defendant Sanderson Farms, Inc. is a corporation organized and existing under the

18   laws of the State of Mississippi. Its principal place of business and headquarters are maintained at

19   127 Flynt Road, Laurel, Mississippi. Sanderson is a publicly traded company with annual revenue

20   routinely exceeding $3 billion. In Fiscal Year 2019, Sanderson processed 4.6 billion pounds of

21   chickens with sales of more than $3.4 billion. 20

22          66.     Sanderson sells its chicken through supermarket chains throughout the country and

23   through other outlets.

24          67.     Defendant Sanderson disseminates the false representation that the Products are

25   “100% Natural” in a widespread national advertising campaign, including on its website, in

26

27

28   20Sanderson Farms, Investor Relations website, available at http://ir.sandersonfarms.com/, last
     visited July 2020.
                                                     16
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 17 of 52



 1   television, radio and internet commercials, in print advertising, and on trucks and billboards.

 2          68.     In addition, Sanderson encourages resellers and supermarket chains to use images

 3   of the Products in their print and internet advertisements in order to “promote the sale of

 4   Sanderson Farms 100% natural chicken.”21 The pictures below are examples of the type of

 5   advertising used in flyers in supermarkets:

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28   21See https://sandersonfarms.com/corporate/media-library/product-imagery/, last visited July
     2020.
                                                    17
      COMPLAINT
        Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 18 of 52



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                          18
     COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 19 of 52



 1           69.    Defendant also labels the Products “100% Natural.”

 2           70.    Plaintiffs challenge the pictures of the Products, which include the labels, when

 3   they are used for purposes of advertising in flyers, circulars, print ads or other media.

 4           71.    Currently, three poultry producers dominate the market, with Sanderson sitting in

 5   third place.

 6           72.    Of the top three poultry producers, only Sanderson does not offer at least some

 7   poultry that has never been exposed to antibiotics. Instead, Sanderson uses its “100% Natural”

 8   claims and advertising to compete with the top two producers’ lines of antibiotic-free poultry.

 9           73.    Defendant Sanderson ships its Products to purchasers, resellers, and distributors in

10   California and throughout the country. Sanderson is responsible for the claims and advertisements

11   for its Products, including on its website where it specifically discusses the “100% Natural”

12   claims22 and makes the representations discussed here regarding the Products. According to

13   Sanderson’s 2019 report to its shareholders, since 2004 Sanderson has been working to gain public

14   awareness and acceptance of its product as a “natural product” an effort that Sanderson continues

15   today.23 Sanderson also stated that it launched campaigns in fiscal 2016 and 2017 “to explain and
16   support the Company’s position regarding the judicious use of antibiotics to prevent illness and

17   treat chickens that become ill” and “to dispel many of the myths about poultry production.” These

18   efforts are designed to mislead consumers into believing that Sanderson chicken, like its more

19   expensive competitors, was raised without antibiotics.

20           74.    Sanderson knows the value of antibiotic-free representations. Sanderson (and

21   competitor Perdue Farms) once brought a Lanham Act claim against Tyson Foods, Inc., a leading

22   competitor and one of the top three poultry producers in the United States, for running ads saying

23   that Tyson chicken was “raised without antibiotics.” Sanderson Farms, Inc. v. Tyson Foods Inc.,

24   Civ. No. 08-210 (D.Md. filed Jan 25, 2008). Sanderson argued that Tyson was, in fact, using

25

26

27   22 See https://sandersonfarms.com/our-chickens/100-natural/, last visited July 2020.
     23 This report is available at http://ir.sandersonfarms.com/index.php/static-files/dd7be81d-df8a-
28
     4e22-b267-89cc6e9dcc89, last visited July 2020.
                                                          19
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 20 of 52



 1   antibiotics to raise its chicken and should be enjoined from running the ads. The court granted the

 2   injunction.

 3          75.        Sanderson is responsible for the claims and advertisements for its Products,

 4   including on its website where it specifically discusses the “100% Natural” claims24 and makes

 5   the representations discussed regarding the Products.

 6
                                          FACTUAL BACKGROUND
 7
            Sanderson Chicken Products
 8
            76.        Sanderson’s Chicken Products, all of which are marketed as “100% Natural”
 9
     include the following:25
10
                   •   Clipped Chicken Tenderloins
11
                   •   Boneless Skinless Chicken Thigh Fillets
12
                   •   Boneless Skinless Breast Strips
13
                   •   Thinly Sliced Boneless Skinless Breast Fillets
14
                   •   Boneless Skinless Breast Fillets
15
                   •   Best of Boneless
16
                   •   Boneless Skinless Breast Chunks
17
                   •   Family Pack Whole Legs
18
                   •   Whole Legs
19
                   •   Family Pack Wingettes
20
                   •   Wingettes
21
                   •   Drumsticks & Thighs Combo
22
                   •   Skinless Drumsticks
23
                   •   Chicken Hearts
24
                   •   Value Pack Chicken Gizzards
25

26

27   24 See https://sandersonfarms.com/our-chickens/100-natural/, last visited August 27, 2019.
     25 Discovery may indicate that additional products should be included within the scope of this
28
     Complaint, and Plaintiffs reserve the right to add those products.
                                                        20
      COMPLAINT
        Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 21 of 52



 1          •    Skinless Split Breast
 2          •    Family Pack Chicken Tenderloins
 3          •    Chicken Tenderloins
 4          •    Family Pack Boneless, Skinless Chicken Breast Fillets with Rib Meat
 5          •    Skinless Thighs
 6          •    Family Pack Thighs
 7          •    Thighs
 8          •    Value Pack Thighs
 9          •    Value Pack Leg Quarters
10          •    Value Pack Wings
11          •    Value Pack Drumsticks
12          •    Value Pack Split Breasts
13          •    Chicken Necks
14          •    Wing Drumettes
15          •    Family Pack Drumsticks
16          •    Family Pack Thighs
17          •    Family Pack Leg Quarters
18          •    Whole Roasting Chicken
19          •    Pick of the Chicken
20          •    Family Pack Wings
21          •    Family Pack Split Breasts
22          •    Livers Chicken Gizzards
23          •    Stripped Back Portions
24          •    Wings
25          •    Thighs
26          •    Drumsticks
27          •    Split Breasts
28          •    Whole Cut-Up Chicken with Giblets and Neck
                                                   21
     COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 22 of 52



 1                •   Whole Frying Chicken (Whole Young Chicken).
 2          77.       An example of Sanderson’s Chicken Products is reproduced here: 26

 3

 4

 5

 6

 7

 8

 9

10

11
           78.        The Chicken Products are available for purchase under the Sanderson Farms brand
12
     at retail locations throughout California at stores such as Albertsons, Vons, Food 4 Less, Foods
13
     Co, and WinCo Foods,27 and nationally with the Sanderson Farms logo in stores such as Wal-
14
     Mart, Kroger and some Kroger-owned chains, Safeway, and Sam’s Club.
15
            79.       Sanderson markets and advertises its Chicken Products nationally, and seeks to
16
     reach consumers through commercials on television, print advertising, radio advertising, email
17
     newsletters, billboard advertising, and online marketing such as Facebook, YouTube, Instagram,
18
     Pinterest and its own website.
19
            Sanderson’s Extensive National False and Misleading Advertising,
20          Including Its “100% Natural” Representations
21          80.       In an extensive national advertising campaign, Sanderson misleads consumers into
22

23
     26 Plaintiffs challenge (1) the advertising of these products including the label used as advertising,
24
     for example, in flyers sent out by grocery stores and markets in keeping with Sanderson’s
25   advertising guidelines. Sanderson encourages resellers to use images like the one in ¶ 77 in their
     print and internet advertisements in order to “promote the sale of Sanderson Farms 100% natural
26   chicken.” See https://sandersonfarms.com/corporate/media-library/product-imagery/, last visited
     July 2020. Accordingly, Sanderson is responsible for the content of the flyers and circulars.
27   Plaintiffs also challenge (2) the product labels as false and misleading.
     27 Sanderson Farms, “Find A Store,” http://www.sandersonfarms.com/store-finder/, last visited
28
     July 2020.
                                                          22
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 23 of 52



 1   believing its chickens are not raised with pharmaceuticals or antibiotics; that the chickens are

 2   raised in a natural environment; that the use of antibiotics in poultry cannot promote the evolution

 3   of antibiotic-resistant bacteria; and that the Products cannot possibly have any antibiotic or

 4   pharmaceutical reside when sold.

 5         81.      In addition to specific false and misleading statements described below, Sanderson

 6   uses the phrase “100% Natural” in different contexts throughout its advertising to bolster these

 7   misrepresentations. Sanderson repeatedly makes false “100% Natural” representations in various

 8   media—television, website, social media, print magazines, radio advertising, billboards, trucks,

 9   etc.—when in fact its chicken production process and resulting products do not meet reasonable

10   consumer expectations for products advertised as “100% Natural.”

11          82.     The use of the term “natural,” let alone “100% Natural,” is a powerful statement

12   that is important to consumers.

13          83.     A 2015 Consumer Reports28 survey found that 62% of consumers purchase

14   “natural” products, and that 87% of those purchasers are willing to pay more for products called

15   “natural” that meet their expectations as to what “natural” means. 29 A 2016 survey found the

16   number of consumers who purchase “natural” products to be as high as 73%.30

17

18
     28  Consumer Reports, founded in 1936, is “an independent, nonprofit member organization that
19   works side by side with consumers for truth, transparency, and fairness in the marketplace.” It has
     six million members and tests tens of thousands of products annually to provide consumers with
20
     product reviews. Consumer Reports, “About Us”, available at
21   https://www.consumerreports.org/cro/about-us/what-we-do/index.html, last visited July 2020. CR
     has a Survey Research department that conducts more than one hundred surveys per year. Its
22   surveys are not commissioned or financed by industry. Available at
     https://www.consumerreports.org/cro/about-us/what-we-do/research-and-testing/index.html,last
23   visited July 2020. In October 2018, CR published a front page story on its monthly magazine
     titled, “What’s Really in Your Meat?” Available at https://www.consumerreports.org/food-
24
     safety/are-banned-drugs-in-your-meat/, last visited July 2020. The article title for the online
25   version is “Are Banned Drugs in Your Meat ?”.
     29 Consumer Reports National Research Center, “Natural Food Labels Survey” (2015), at 2,
26   previously available at http://greenerchoices.org/wp-
     content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf, last visited August 30, 2019.
27   30 Consumer Reports National Research Center, “Food Labels Survey” (2016), at 5, available at

28   https://advocacy.consumerreports.org/wp-content/uploads/2018/10/2018-Natural-and-Antibiotics-
     Labels-Survey-Public-Report-1.pdf, last visited July 2020).
                                                       23
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 24 of 52



 1          84.       According to surveys by Consumer Reports, the meaning of the term “natural,”

 2   even isolated from Sanderson’s many other specific misrepresentations, conveys a message

 3   entirely at odds with the reality of Sanderson’s practices. For example, 88% of consumers expect

 4   that meat with a “natural” label meant that the meat “came from an animal whose diet was natural

 5   and free of chemicals, drugs and other artificial ingredients.” 31

 6          85.       Further, 50% of consumers believe use of the term “natural” means that the animals

 7   went outdoors,32 and 83% expect that the “natural” label means the animal was raised in a natural

 8   environment.33

 9          86.       Friends of the Earth commissioned a consumer survey in 2019 specific to

10   Sanderson’s advertising. Survey respondents viewed one of Sanderson’s video commercials and

11   then were asked what they understood about Sanderson. Over half, 51%, of survey respondents

12   understood Sanderson to be communicating in the video commercial that it never uses antibiotics

13   with its chickens, directly contrary to Sanderson’s routine use in every flock.

14          87.       Other survey respondents viewed Sanderson’s website. After viewing Sanderson’s

15   “100% Natural” representations on the website accompanied by the “with nothing added”

16   statement, 61% believed that Sanderson never uses antibiotics, directly contrary to Sanderson’s

17   routine use in every flock.

18          Allegations Concerning the Misrepresentation That the Chickens Are Not Raised
            With Antibiotics Or Pharmaceuticals
19
            88.       Sanderson misleads consumers into believing its chickens are raised without
20
     antibiotics or pharmaceuticals. Its carefully crafted message makes constant use of the “100%
21
     Natural” representation in conjunction with advertising that attacks competitors who use the term
22
     “raised without antibiotics.” Sanderson says that “raised without antibiotics” is a meaningless
23

24

25
     31 Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15, not available
26   online.
     32 Consumer Reports National Research Center, “Natural Food Labels Survey” (2015), at 4, not
27   available online.
     33 Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15, not available
28
     online.
                                                    24
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 25 of 52



 1   statement because, Sanderson says, “all chickens must be cleared of antibiotics when they leave

 2   the farm.” The message is that all chickens, including Sanderson’s, are the same because they do

 3   not have any antibiotics.

 4          89.     The likely reason Sanderson embarked on this antibiotics ad campaign, in lieu of

 5   labeling the Chicken Products with antibiotics language, is because the United States Department

 6   of Agriculture (USDA) would not let Sanderson use the phrase “raised without antibiotics” on its

 7   packaging like its competitors do, because Sanderson routinely feeds antibiotics to its chickens. In

 8   order to use the phrase “raised without antibiotics” on the label, the USDA requires that the source

 9   animals were not given antibiotics in their feed, water or by injection. Poultry producers must

10   apply for and obtain permission to make claims on their labels regarding antibiotics.

11          90.     Since Sanderson cannot lawfully label its chickens with antibiotics language like its

12   competitors do, Sanderson instead avoids this this prohibition by trying to trick consumers with its

13   unregulated ad campaign into believing that its chickens are the same as those of its competitors.

14          91.     The phrase “raised without antibiotics” is important to consumers. A 2007

15   Consumer Reports survey found that six out of ten Americans would pay more for meat/poultry

16   with the ‘raised without antibiotics’ label and 89% of consumers say all meat companies should be

17   required to disclose the amount and type of antibiotics used.34

18          92.     As a result, in an end run around government regulation, Sanderson tries to trick

19   consumers into believing that no chicken contains antibiotics and the “raised without antibiotics”

20   statement on the packaging of its competitors is meaningless verbiage and that its chickens are the

21   same as those bearing the “raised without antibiotics” statement.

22          93.     This message is hammered home in several television and web commercials.

23          94.     In a “Bob and Dale” television commercial called “The Truth About Chicken:

24   Supermarket,” Sanderson states that by federal law all chickens must be cleared of antibiotics

25   when they leave the farm and makes the point that all chickens in the supermarket are free of

26

27   34Consumer Reports National Research Center, “Natural and Antibiotics Labels Survey” (2018),
28   available at https://advocacy.consumerreports.org/wp-content/uploads/2018/10/2018-Natural-and-
     Antibiotics-Labels-Survey-Public-Report-1.pdf (last visited July 2020).
                                                      25
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 26 of 52



 1   antibiotics, including Sanderson’s. This commercial has over 90 million impressions on television

 2   and over six million views on YouTube and Facebook.

 3            95.   Sanderson misleads consumers by stating: “Some chicken companies try to get you

 4   to spend more money by using labels like ‘raised without antibiotics.’ At Sanderson Farms, we

 5   don’t believe in gimmicks like that.” The commercial then shows a person piling a variety of

 6   chicken brands, selected while blindfolded, into a cart and saying, “no antibiotics to worry about

 7   here.”

 8            96.   This statement is misleading because the message the commercial conveys is that

 9   no chicken (including Sanderson’s) contains antibiotics, and that the phrase “raised without

10   antibiotics” is a “gimmick.” Sanderson places itself on the same plane as its competitors who do

11   not raise chickens with antibiotics. In reality, Sanderson uses antibiotics, while some of its key

12   competitors do not.

13

14

15

16

17

18
              97.   The thirty-second commercial ends by showing the above panel for four seconds.
19
              98.   In another “Bob and Dale” commercial, “The Truth About Chicken: Mr. Floppy
20
     Arms” Sanderson makes the same points, calling its competitors’ statement “raised without
21
     antibiotics”: ”full of hot air and doesn’t say much”; “a trick to get you to pay more money” and “a
22
     marketing gimmick.” The thirty-second commercial ends with the same “100% Natural” panel
23
     and has over 100 million impressions on television.
24
              99.   In “Marketing Guru,” Bob and Dale ridicule a Madison Avenue ad executive who
25
     “likes to use the phrase ‘raised without antibiotics.’” Bob and Dale state that the phrase was
26
     invented to make chicken sound safer but is meaningless. The thirty-second commercial ends with
27
     the same “100% Natural” panel and has over 80 million impressions on television.
28
                                                        26
      COMPLAINT
             Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 27 of 52



 1            100.   In the commercial “Truth About Chicken: Labels,” Sanderson calls the claim that

 2   competitors’ chickens are raised without antibiotics a ruse to “trick people and charge higher

 3   prices” and “marketing speak.” Sanderson then says it feeds its chickens a healthy, balanced diet

 4   full of vitamins and “animal protein like they naturally eat” and notes that “labels can be

 5   misleading.” Sanderson does not disclose that it uses either antibiotics or pharmaceuticals in the

 6   feed.

 7            101.   The deception regarding pharmaceutical use, including antibiotics, is also made in

 8   at least one 2016 video35 titled, “How We Grow Our Chicken.” In the video a Corporate

 9   Veterinarian describes Sanderson’s hatchery process and states, “This single combined injection

10   under the shell is the only time we inject antibiotics, leaving little opportunity for resistance to

11   develop and no residues in the grown broilers weeks later when they go to market.” Sanderson

12   continues, “At no point are Sanderson Farms broilers ever injected with anything and there are

13   never any antibiotic residues in our broilers when they go to market.”

14            102.   This representation is misleading for several reasons: First, although Sanderson is

15   careful to limit its statement to “injections,” Sanderson operates its own feed mills, and routinely

16   adds pharmaceuticals and antibiotics to the chickens’ feed.

17            103.   Second, Sanderson contradicts itself regarding whether Sanderson injects broiler

18   chickens or not, by stating that it injects antibiotics into the shells of the chickens’ eggs, but not

19   the chickens themselves.

20            104.   Sanderson gives the impression that the chickens are raised without using synthetic

21   feed or injections by playing on the nuances in regulated and unregulated terms such as “no

22   antibiotics ever,” “raised without antibiotics,” and Sanderson’s claim of being “cleared” of

23   antibiotics.

24            105.   One YouTube viewer expressed confusion by commenting, “‘is the only time we

25   use antibiotics’. I thought you guys said all Chickens in the US are supposedly antibiotic free or

26

27

28   35Available at https://www.youtube.com/watch?time_continue=275&v=Fghbb4lYaiU (last visited
     July 2020).
                                                   27
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 28 of 52



 1   that you guys don’t use them?”36

 2          106.    Consumer surveys support the allegation that Sanderson’s use of the ubiquitous

 3   “100% Natural” representation misleads reasonable consumers into believing the chickens are

 4   raised without antibiotics.

 5          107.    Consumer Reports has performed several surveys on food marketing, including

 6   in 2007,37 2008,38 2015,39 2016,40 and 2018.41

 7          108.    The 2015 survey found that when “natural” is used to describe meat and poultry:

 8                  a. 57% of consumers think that no antibiotics or other drugs were used;

 9                  b. 61% of consumers think that the animals’ feed contained no artificial

10                      ingredients or colors and 59% think that there were no GMOs in the feed;

11                  c. 88% of consumers expect that meat with a “natural” label meant that the meat

12                      “came from an animal whose diet was natural and free of chemicals, drugs and

13                      other artificial ingredients.”42

14          109.    Sanderson’s other main competitors have product lines that are brought to market

15   wholly without antibiotics and Sanderson’s advertising misleads consumers into believing that

16   Sanderson follows the same practices.

17          110.    Sanderson makes the same misrepresentation on its website. It has represented its

18

19
     36 Id.
20
     37 Consumer Reports National Research Center, “Food Labeling Poll” (2007), not available online.

21   38 Consumer Reports National Research Center, “Food-Labeling Poll 2008” (2008), available at
     http://4bgr3aepis44c9bxt1ulxsyq.wpengine.netdna-cdn.com/wp-
22   content/uploads/2015/02/foodpoll2008.pdf, last visited July 2020.
     39 Consumer Reports National Research Center, “Natural Food Labels Survey” (2015), available
23   at https://foodpolitics.com/wp-content/uploads/Consumer-Reports-Natural-Food-Labels-Survey-
     Report.pdf, last visited July 2020.
24
     40 Consumer Reports National Research Center, “Food Labels Survey” (2016), previously

25   available at http://greenerchoices.org/wp-
     content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf, last visited August 30, 2019.
26   41 Consumer Reports National Research Center, “Natural and Antibiotics Labels Survey” (2018),
     available at https://advocacy.consumerreports.org/wp-content/uploads/2018/10/2018-Natural-and-
27   Antibiotics-Labels-Survey-Public-Report-1.pdf, last visited July 2020.
     42 Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15, not available
28
     online.
                                                      28
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 29 of 52



 1   chicken as “100% Natural” on the homepage of its website and states that its chicken is “nothing

 2   but the safest, most wholesome poultry, with nothing added.”43 A similar statement and

 3

 4

 5

 6

 7

 8

 9

10
     accompanying graphic persists elsewhere on Sanderson’s website.44
11
            111.    The “Learn More” button on the homepage took consumers to a webpage devoted
12
     to its “100% Natural” representation. 45
13
            112.    This page stated “There’s Only Chicken In Our Chicken. Seriously.” 46 and “No
14
     Additives Or Artificial Ingredients. Not Ever. 47
15

16

17

18

19

20
21

22

23

24

25

26   43 See https://sandersonfarms.com/, last visited August 29, 2019.
     44 See https://sandersonfarms.com/our-chickens/natural-protein/, last visited July 2020.
27   45 See https://sandersonfarms.com/our-chickens/100-natural/, last visited August 29, 2019.
     46 See https://sandersonfarms.com/our-chickens/100-natural/, last visited August 30, 2018.
28
     47 Id.
                                                       29
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 30 of 52



 1

 2          113.     Sanderson did not disclose its use of antibiotics or pharmaceuticals in the feed

 3   given to its chickens on the “Learn More” page and still does not disclose its routine use.

 4          114.     Elsewhere on its website, Sanderson also makes the following statements to further

 5   mislead consumers into thinking that Sanderson does not routinely use pharmaceuticals in raising

 6   the chickens:

 7                   • “That means no additives, no unpronounceable ingredients, nothing extra. Just
 8                      100% natural chicken that’s healthy and a treat for your taste buds.” 48

 9                   • “100% Natural. We firmly stand behind our commitment to keep things the
10                      way nature intended.”49

11                   • “The Myth: The myth is, only chicken raised without antibiotics are safe to eat.
12                      The Truth: The truth is, none of the chicken you buy in the grocery store

13                      contains antibiotics. By federal law, all chickens must be clear of antibiotics

14                      before they leave the farm.”50

15

16

17

18

19

20
21

22

23

24
     48 See at https://sandersonfarms.com/our-chickens/100-natural/, last visited August 30, 2019. Since
25   plaintiffs originally sued Sanderson for false advertising and unfair competition, Sanderson has
     updated its website and the address above routes to https://sandersonfarms.com/our-
26   chickens/natural-protein/, last visited July 2020. This updated website continues to make the
     identical or similar statements as of this filing.
27   49 See at https://sandersonfarms.com/?s=subscribe, last visited July 2020.
     50 See https://sandersonfarms.com/chicken-myths/#2nd,
28
     last visited July 2020.
                                                        30
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 31 of 52



 1

 2          115.    In a video on its website, Sanderson touts the nutritional value of the chickens’

 3   “corn and soy-based diets”51 but omits any mention of pharmaceuticals and antibiotics.

 4

 5

 6

 7

 8

 9

10

11

12

13

14          116.    In addition, Sanderson maintains on its website52 a “Christmas TV Commercial”
15   linked to YouTube using the same “100% Natural” tagline.
16

17

18

19

20
21

22

23

24

25

26

27   51 See https://www.youtube.com/watch?time_continue=80&v=Fghbb4lYaiU, last visited July
28   2020.
     52 See https://sandersonfarms.com/corporate/media-library/brand-assets/, last visited July 2020.
                                                     31
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 32 of 52



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          117.    Sanderson also represents that the Products are “100% Natural” on its current
14   newsletter subscription webpage and further adds that: “We firmly stand behind our commitment
15   to keep things the way nature intended.”53
16

17          118.    Sanderson further emphasizes its representation of “100% Natural” message
18   by sending a monthly 100% Natural Newsletter to over 600,000 annual readers across 42 different
19   states.54 Sanderson has continued to publish this newsletter in 2020. 55
20          119.    Sanderson advertises the Products as “100% Natural” in print magazines across the
21   country.
22          120.    Sanderson advertises itself as “100% Natural” via radio.
23

24

25

26
     53 See https://sandersonfarms.com/?s=subscribe, last visited July 2020.
27   54 See https://sandersonfarms.com/press-releases/sanderson-farms-awarded-twenty-public-
28   relations-advertising-awards/, last visited July 2020.
     55 See https://sandersonfarms.com/blogs/section/100-natural-newsletter/, last visited July 2020.
                                                        32
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 33 of 52



 1          121.    Sanderson Farms trucks advertise “100% Natural” on the sides:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          122.    In another Facebook post Sanderson also refers to its “limited use” instead of

14   informing the public of its routine use of antibiotics:

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                        33
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 34 of 52



 1          123.    All of these statements were made within the applicable statute of limitations, and

 2   many continue as of this filing.

 3          Allegations Concerning the Misrepresentation That the Chickens Are Raised
            Outdoors In A Natural Environment
 4
            124.    Sanderson’s representations would mislead a reasonable consumer into believing
 5
     its chickens were raised in a natural environment and in a humane manner.
 6
            125.    In addition to the “100% Natural” claims discussed supra, Sanderson, addressing
 7
     animal welfare on its website, represents that “At Sanderson Farms, we believe in raising our
 8
     chickens humanely to ensure their safety, nutrition, and overall health.”
 9

10

11

12

13

14

15

16

17

18          126.    Sanderson reinforces this claim and the general false impression of high animal

19   welfare standards with recent TV commercials of chickens being given pricey gifts from humans

20   and chickens dining in restaurants, a TV commercial titled “Old MacGimmick,” 56 and in the past,

21   images of chickens playing volleyball and sipping lemonade.

22          127.    On its website, Sanderson states that “The truth is, none of the chicken you buy in a

23   store is raised in a cage. Chickens are raised in spacious, climate-controlled houses where they are

24   free to eat, drink, and walk around all they want.”57

25          128.    The houses are also described as “a comfortable, cage-free environment” where

26

27   56 See https://www.ispot.tv/ad/w10S/sanderson-farms-old-macgimmick?autoplay=1, last visited
28   July 2020.
     57 See https://sandersonfarms.com/chicken-myths/#4th, last visited July 2020.
                                                     34
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 35 of 52



 1   “our chickens live in a spacious, climate-controlled environment with unlimited access to food and

 2   water. The only time our chickens are caged is for their safety when they’re being transported

 3   from the farm to the processing plant.”58

 4          129.    According to a 2016 Consumer Reports survey, 59 a significant portion of

 5   consumers would be misled by Sanderson’s statements regarding how it treats its birds.

 6   Specifically, 82% of consumers think that a “humanely raised” representation, such as the one

 7   Sanderson makes on its website, supra ¶ 125, means that the farm was inspected to verify this

 8   claim, 77% think the animals had adequate living space, 68% think the animals went outdoors,

 9   and 65% think the animals were raised in houses with clean air.60

10          130.    In addition, in 2007 Consumer Reports Natural Research Center reported that when

11   the word “natural” is used to describe poultry, let alone Sanderson’s claim of “100% Natural,”

12   50% of consumers think that the animals went outdoors,61 and 83% expect the “natural” label

13   meant that the animal was raised in a natural environment. 62

14          131.    Sanderson’s statements on how it treats its chickens are false and misleading

15   because in reality, Sanderson’s chickens are raised in crowded industrial sheds (that also

16   contribute to the growth of antibiotic resistant bacteria), and the chickens are raised in intensive

17   confinement, only indoors, 63 where they never get sunlight except when they are transported for

18   slaughter.

19

20
21   58 See https://sandersonfarms.com/our-chickens/animal-welfare/, last visited July 2020.
     59 Food Labels Survey (2016), previously available at http://greenerchoices.org/wp-
22   content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf, last visited September 3, 2019.
     60 Id. at 16.
23   61 Consumer Reports National Research Center, “Natural Food Labels Survey” (2015), at 4,
     previously available at http://4bgr3aepis44c9bxt1ulxsyq.wpengine.netdna-cdn.com/wp-
24
     content/uploads/2015/02/foodpoll2008.pdf, last visited August 30, 2019.
25   62 Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15, not available
     online.
26   63 The industry standard, including Sanderson, is indoors. “Almost all the chickens eaten in the
     United States, and increasingly in the rest of the world, have been raised for decades in this
27   manner: always indoors, always under artificial light, always eating only what the farmer
28   supplies.” Maryn McKenna, “Big Chicken,” (2017), available at
     https://itunes.apple.com/us/book/big-chicken/id1217089199?mt=11.
                                                        35
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 36 of 52



 1          132.    As for the crowding and stocking density inside chicken sheds, an industry guide

 2   recommended 1.097 to 1.180 square feet per bird. The industry standard for a grow-out house is

 3   20,000 birds or more, with eight-tenths of a square foot per bird. 64 Sanderson reported that it lost

 4   2.1 million birds in Hurricane Florence who were housed in 70 grow-out sheds; that is

 5   approximately 30,000 birds per shed, 65 even more than the 25,000 to 27,000 birds per shed

 6   identified by Sanderson’s veterinary staff. A reasonable consumer would not think that industrial

 7   sheds with approximately 25,000 to 30,000 birds with approximately one square foot per bird is

 8   “natural.”

 9          133.    Sanderson also subjects its birds to cruel, inhumane treatment. A 2016 investigation

10   at the Kinston, N.C. hatchery farm has revealed the horrific conditions in which Sanderson’s

11   chicks are left to die.66 The Animal Welfare Institute, based on the USDA inspection records,

12   determined that the Sanderson chicken plant in Collins, Mississippi, was one of the nine worst

13   chicken plants of three hundred surveyed for animal cruelty. 67 AWI also found that two Sanderson

14   plants have been cited at least 20 times for not complying with humane handling standards 68 (the

15   Palestine, Texas facility had 20 humane handling reports in 2015-2016, and the Kinston, North

16

17

18
     64 National Chicken Council, “Animal Welfare for Broiler Chickens,” available at
19   https://www.nationalchickencouncil.org/industry-issues/animal-welfare-for-broiler-chickens/#one,
     last visited July 2020.
20
     65 Mother Jones, “These Photos of Submerged North Carolina Livestock Farms Are Devastating,”

21   https://www.motherjones.com/food/2018/09/these-photos-of-submerged-north-carolina-livestock-
     farms-are-devastating/, last visited July 2020; see also https://sandersonfarms.com/press-
22   releases/sanderson-farms-inc-provides-update-hurricane-florence-damage/, last visited July 2020/.
     66 PETA, “Chicks Dropped Live Into Mincer at Chicken Supplier of Kroger, Arby’s,” available at
23   https://investigations.peta.org/?s=arby%27s
     and https://www.peta.org/media/news-releases/exposed-chicks-left-suffer-die-chicken-meat-
24
     supplier-kroger-arbys/, last visited July 2020.
25   67 See Animals 24-7, “Pilgrim’s Pride & Case Farms have “worst chicken plants for animal
     cruelty,” say Animal Welfare Institute & Farm Sanctuary,” available at
26    https://www.animals24-7.org/2014/11/22/pilgrims-pride-case-farms-have-worst-chicken-plants-
     for-animal-cruelty-say-animal-welfare-institute-farm-sanctuary/, last visited July 2020.
27   68 Animal Welfare Institute, “New Report Exposes Pattern of Animal Mistreatment in Some US

28   Poultry Plants,” available at https://awionline.org/press-releases/new-report-exposes-pattern-
     animal-mistreatment-some-us-poultry-plants, last visited July 2020.
                                                        36
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 37 of 52



 1   Carolina facility had 22 reports for 2011-2014).69 The Palestine violations included, among others,

 2   excessive use of force, improper sorting of “DOAs and live birds” and birds drowning in the scald

 3   tank. In 2016, a USDA inspector determined the plant’s slaughtering process was “out of control”

 4   for the scald tank violations and noted that similar incidents had taken place before. 70

 5           Allegations Concerning the Misrepresentation That There Is No Evidence the Use of
             Antibiotics in Poultry Contributes to The Evolution of Antibiotic-Resistant Bacteria
 6
            134.    Based on Sanderson’s advertising, a reasonable consumer would believe
 7
     Sanderson’s “100% Natural” claim means that its chickens were raised in a manner that does not
 8
     contribute to the development of antibiotic-resistant bacteria.
 9
            135.    As described supra ¶¶ 88-123, Sanderson goes to great lengths to conceal the fact
10
     that it uses pharmaceuticals and antibiotics in the feed.
11
            136.     Coupled with the numerous representations that its chickens are “100% Natural,”
12
     and its repeated statements to the effect that “raised without antibiotics” is a marketing gimmick to
13
     which no attention need be paid in the comedic Bob and Dale commercials, supra ¶¶ 94-99,
14
     Sanderson seeks to convince consumers that their concerns about the evolution of antibiotic-
15
     resistant bacteria are something to be laughed off.
16
            137.    However, this is an important issue to consumers. According to the 2016 Consumer
17
     Reports survey, 65% of consumers are concerned that feeding antibiotics or other drugs to animals
18
     leads to antibiotic resistant bacteria,71 and the 2018 survey showed that 77% of consumers were
19
     concerned that feeding antibiotics to farm animals would make drugs less effective for humans. 72
20
     Of those, 43% were either “extremely” or “very” concerned.
21

22

23   69 Animal Welfare Institute, “The Welfare of Birds At Slaughter In The United States - 2017
     Update”, at 9, available at https://awionline.org/sites/default/files/uploads/documents/FA-AWI-
24
     Welfare-of-Birds-at-Slaughter-Update.pdf, last visited July 2020.
25   70 Id.
     71 Consumer Reports National Research Center, “Food Labels Survey” (2016), at 10, previously
26   available at http://greenerchoices.org/wp-
     content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf, last visited July 2020.
27   72 Consumer Reports National Research Center, “Natural and Antibiotics Labels Survey” (2018),

28   available at https://advocacy.consumerreports.org/wp-content/uploads/2018/10/2018-Natural-and-
     Antibiotics-Labels-Survey-Public-Report-1.pdf, last visited July 2020.
                                                         37
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 38 of 52



 1          138.       Sanderson further downplays the risk of the spread of antibiotic-resistant bacteria

 2   by telling consumers “no antibiotics to worry about here,” and “the truth is, none of the chicken

 3   you buy in the grocery store contains antibiotics. By federal law, all chickens must be clear of

 4   antibiotics before they leave the farm.”73

 5          139.       Sanderson’s misrepresentations about the risks of the evolution of antibiotic-

 6   resistant bacteria stemming from agricultural use of antibiotics have been so egregious that a

 7   neutral third party, the Council of Better Business Bureaus, National Advertising Division (NAD),

 8   concluded on August 11, 2017 that key claims in Sanderson’s advertising are misleading and that

 9   Sanderson should stop making those claims:

10          NAD also determined that given the lack of any consensus in the scientific
            community over the safety of consuming meat from animals raised using
11          antibiotics the advertiser [Sanderson] should discontinue from its advertising
            language that characterizes the ‘raised without antibiotics’ labels on competitive
12          chicken producers’ products as a ‘marketing gimmick,’ ‘just a trick to get you to
            pay more money,’ a claim that is ‘full of hot air and doesn’t say much,’ ‘a phrase
13          [that marketers] invented to make chicken sound safer … and it doesn't mean
            much’ and similar language.74
14
            140.       However, Sanderson doubles down on its efforts to minimize the importance of “no
15
     antibiotics” statements which are valuable to consumers, but which Sanderson is not lawfully
16
     allowed to use.
17
            141.       Sanderson contends, “…we are aware of no credible scientific research that
18
     supports the notion that the use of antibiotics that are important to human medicine when treating
19
     chickens contributes to the development of human bacterial infections that are resistant to
20
21

22
     73 This statement appeared on the homepage of Sanderson’s website, available at
23   https://sandersonfarms.com/,last visited August 30, 2019; on the hyperlink “Truth About Chicken”
     that appeared right below the statement, to debunk “myths” about antibiotics, still available at
24
     https://sandersonfarms.com/chicken-myths/#2nd, last visited July 2020; and in a video “How We
25   Grow Our Chicken,” available at https://sandersonfarms.com/our-chickens/animal-welfare/, last
     visited July 2020. The grow-out video appears to have been revised in December 2019. Similar
26   statements are repeated by Sanderson in its Bob and Dale TV advertisements.
     74 Advertising Self-Regulatory Council, Press Release, available at
27   http://www.asrcreviews.org/nad-recommends-sanderson-farms-discontinue-claims-about-tricks-
28   gimmicks-finds-company-can-support-certain-claims-referencing-federal-law/, last visited July
     2020.
                                                      38
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 39 of 52



 1   treatment….”75

 2          142.    Contrary to Sanderson’s assertion of “no credible evidence” many studies from

 3   credible sources have concluded that the use of antibiotics in livestock risks rendering those

 4   antibiotics less useful to humans:

 5                  a. The World Health Organization’s 2014 report, titled Antimicrobial Resistance:

 6                      Global Report on Surveillance, stated, “[t]he classes of antibiotics used in food-

 7                      producing animals and in human drugs are mostly the same, thereby increasing

 8                      the risk of emergence and spread of resistant bacteria, including those capable

 9                      of causing infections in both animals and humans. Food-producing animals are

10                      reservoirs of pathogens with the potential to transfer resistance to humans.”76

11                  b. The Centers for Disease Control and Prevention (CDC), U.S. Department of

12                      Health and Human Services, summarized the threat to public health posed by

13                      antibiotic use in agricultural operations, such as Sanderson Farms:

14                      Antibiotics are widely used in food-producing animals, and according to data

15                      published by FDA, there are more kilograms of antibiotics sold in the United

16                      States for food-producing animals than for people [hyperlink omitted]. This use

17                      contributes to the emergence of antibiotic-resistant bacteria in food-producing

18                      animals. Resistant bacteria in food-producing animals are of particular concern

19                      because these animals serve as carriers. Resistant bacteria can contaminate the

20                      foods that come from those animals, and people who consume these foods can

21                      develop antibiotic-resistant infections. Antibiotics must be used judiciously in

22                      humans and animals because both uses contribute to not only the emergence,

23                      but also the persistence and spread of antibiotic-resistant bacteria.77

24

25
     75 See https://sandersonfarms.com/policy-on-animal-welfare-and-antibiotic-use/, last visited July
26   2020.
     76 World Health Organization, Antimicrobial Resistance: Global Report on Surveillance at 59,
27   available at http://apps.who.int/iris/bitstream/10665/112642/1/9789241564748_eng.pdf?ua=1, last
28   visited July 2020 (internal citations omitted).
     77 Antibiotic Resistance Threats in the United States (2013), at 36-37, available at
                                                        39
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 40 of 52



 1                 c. According to the President’s Council of Advisors on Science and Technology

 2                     and its Report to the President on Combatting Antibiotic Resistance,

 3                     “[s]ubstantial evidence demonstrates that use of antibiotics in animal

 4                     agriculture promotes the development of antibiotic-resistant microbes in

 5                     animals and that retail meat can be a source of microbes, including antibiotic-

 6                     resistant microbes.”78

 7                 d. A 2017 review of the research to date concludes, “taken together, the data

 8                     support what the scientific community, national governments, and international

 9                     organizations such as the World Health Organization, the Food and Agricultural

10                     Organization of the United Nations, and the World Organization for the Health

11                     of Animals (OIE) have long recognized: antimicrobial use on farms clearly

12                     contributes to the emergence of resistance and poses a human public health

13                     risk.”79

14                 e. Approximately 70% of all medically important antibiotics sold in the United

15                     States are for livestock use. 80

16                 f. An estimated 35,000 deaths and more than 2.8 million antibiotic-resistant

17

18

19
     https://www.cdc.gov/drugresistance/pdf/ar-threats-2013-508.pdf, last visited July 2020. The report
20
     also contains a glossary of terms related to antibiotic resistance.
21   78 Report to the President on Combatting Antibiotic Resistance, Executive Office of the President
     of the United States (September 2014), at 50, available at
22   https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcast_carb_repor
     t_sept2014.pdf, last visited July 2020.
23   79 Hoelzer et al., BMC Veterinary Research (2017) 13:211, “Antimicrobial drug use in food-
     producing animals and associated human health risks: what, and how strong, is the evidence?,” at
24
     35, available at https://link.springer.com/epdf/10.1186/s12917-017-1131-3?author_access_token=
25   CbmecKjS4XscxgMn92-6rm_BpE1tBhCbnbw3BuzI2RMGFJmV0iy8Y06YFc2zc-
     R5jN1X3crDybEToB_CzXCpRozpkwGnxg9ydolzETVy02VGkppjTRq1V0MGiTqrqtB8g2U114
26   wU4Fb9RacLAHWYIA%3D%3D, last visitedJuly 2020..
     80 The Pew Charitable Trusts, Antibiotics and Animal Agriculture: A Primer (February 2018)
27   https://www.pewtrusts.org/-
28   /media/assets/2018/02/arp_antibiotics_and_animal_agriculture_a_primer.pdf, last visited July
     2020.
                                                        40
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 41 of 52



 1                      infections occur in the U.S. each year, as estimated in 2019 by the CDC.81 This

 2                      is an increase in deaths and infections previously reported by the CDC in 2013.

 3                  g. Children experience the ill-effects of antibiotic overuse in agriculture, most

 4                      especially children younger than 5 years who become infected with antibiotic

 5                      resistant bacteria.82

 6          143.    Because Sanderson is aware of the studies cited above, Sanderson is aware of

 7   further research on the elevated risk of poultry workers carrying bacteria that is resistant to the

 8   same antibiotics that Sanderson admits to using.

 9          144.    Indeed, “credible evidence” of antibiotic-resistant bacteria has been found on

10   Sanderson’s own chicken,83 and this is consistent with the scientific research on antibiotic use in

11   poultry. Sanderson’s routine use for every flock contributes to antibiotic resistance and this

12   resistance poses a threat to public health during the pandemic, see supra ¶¶ 3-5.

13          Allegations Concerning the Misrepresentation That the Products Do Not, and
            Cannot, Contain Unnatural Residues
14
            145.    A reasonable consumer believes that Sanderson’s “100% Natural” representation
15
     means that the Products do not and cannot contain residues, such as pharmaceutical or biological
16
     residues.
17
            146.    Specifically, Sanderson represents itself as “100% Natural” in multiple media and
18
     Sanderson asserts “no antibiotics to worry about here” in TV advertisements. On its website and
19
     other advertisements, Sanderson states: “There’s Only Chicken In Our Chicken. Seriously.” 84 See
20
21

22
     81 Center for Disease Control, Antibiotic Resistance Threats in the United States, 2019, available
23   at https://www.cdc.gov/drugresistance/biggest-
     threats.html#:~:text=According%20to%20the%20report%2C%20more,people%20die%20as%20a
24
     %20result., last visited July 2020.
25   82 American Academy of Pediatrics, Technical Report (December 2015), “Nontherapeutic Use of
     Antimicrobial Agents in Animal Agriculture: Implications for Pediatrics,” at e1673, available at
26   https://pediatrics.aappublications.org/content/pediatrics/136/6/e1670.full.pdf, last July 2020.
     83 National Resources Defense Council, Sanderson Farms: Spreading Deception & Antibiotic
27   Resistance, available at https://www.nrdc.org/experts/sanderson-farms-spreading-deception-
28   antibiotic-resistance, last visited July 2020.
     84 See https://sandersonfarms.com/our-chickens/100-natural/, last visited July 2020.
                                                       41
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 42 of 52



 1   e.g. supra ¶ 95.

 2          147.    Sanderson also misrepresents to consumers the level of protection that they can

 3   expect from the federal law regarding antibiotic residues. In one of the Bob and Dale TV

 4   advertisements,85 Sanderson says, “The thing is, by federal law, all chickens must be cleared of

 5   antibiotics before they leave the farm . . . No antibiotics to worry about here.” This statement is

 6   misleading because it omits the fact that USDA’s own process allows for chickens with

 7   scientifically detectable antibiotic residues to be sold to consumers, as long as the detected

 8   residues stay below the regulatory “tolerance.”

 9          148.        Sanderson’s representations regarding its chicken being free of residues are

10   misleading because Sanderson’s own laboratory testing indicates that the pharmaceuticals

11   Sanderson administers remain in some of the chickens after they leave the grow-out facilities and

12   arrive at processing plants to be slaughtered. The pharmaceuticals that Sanderson administers

13   include, but are not necessarily limited to, bacitracin, gentamicin, lincomycin, monensin, narasin,

14   oxytetracycline, penicillin, rofenaid (Rofenaid is a brand name; the drug is sulfadimethoxine

15   ormetprim), salinomycin, and virginiamycin. 86

16          149.    Sanderson conducts its own laboratory testing for the residues of pharmaceuticals

17   that Sanderson administers, and Sanderson’s own testing indicates positive results for the

18   pharmaceuticals that Sanderson administers to its flocks at various stages of their lives. These

19   positive pharmaceutical results include, but are not necessarily limited to, decoquinate, monensin,

20   narasin, nicarbazin, and salinomycin. Discovery may reveal additional residues.

21          150.    Sanderson also uses anhydrous ammonia as a refrigerant to freeze processed

22   chickens, as observed by the Fifth Circuit Court of Appeals in finding against Sanderson regarding

23   Occupational Health and Safety Administration violations.87

24

25

26   85 See https://www.ispot.tv/brands/A1Z/sanderson-farms, last visited July 2020).
     86 Order, Friends of the Earth et al. v. Sanderson Farms, Inc., No. 3:17-cv-03592 (RS), Dkt. 94
27   (N.D. Cal. Aug. 27, 2018).
     87 Sanderson Farms, Inc. (Production Division) v. Occupational Safety and Health Review
28
     Comm., No. 19-60592 (5th Cir. July 9, 2020).
                                                        42
      COMPLAINT
             Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 43 of 52



 1            Allegations Concerning the Reach and Scope of Sanderson’s Misrepresentations

 2            151.    Sanderson began its “100% Natural” marketing campaign at least as far back as
 3   2014. In its “I Believe” series of commercials which were released on YouTube, Sanderson
 4   concluded by wishing viewers “Happy Fourth of July” “Happy Thanksgiving” “Merry Christmas
 5   and Happy Holidays” with a voiceover “And we mean that 100%.” along with the logo and “100%
 6   Natural”:
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
              152.   The “Bob and Dale” commercials began airing in 2016.88 They were broadcast in
20
     markets where Sanderson chicken was sold and were also put online.
21
              153.   The term “impressions” is used to measure how many times a commercial has been
22
     seen.
23
              154.   The Bob and Dale commercial “Labels” had 41,961,833 broadcast impressions.
24
              155.   The Bob and Dale commercial “Cooking Show” had 56,953,090 broadcast
25
     impressions.
26

27

28   88The numbers were captured during the campaign on June 9, 2017 and have undoubtedly
     increased since then. Current numbers are not publicly available.
                                                     43
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 44 of 52



 1          156.    The Bob and Dale commercial “Supermarket” had 108,214,520 broadcast

 2   impressions.

 3          157.    The Bob and Dale commercial “Marketing Guru” had 89,745,934 impressions.

 4          158.    The Bob and Dale commercial “Floppy Arms” had 116,413,306 broadcast

 5   impressions.

 6          159.    The Bob and Dale commercials were also seen millions of times online.

 7          160.    The Bob and Dale commercial “Labels” had 1,675,972 views on YouTube and

 8   32,000 on Facebook.

 9          161.    The Bob and Dale commercial “Cooking Show” had 310,223 views on YouTube

10   and 2.5 million views on Facebook.

11          162.    The Bob and Dale commercial “Supermarket” had 2,137,612 views on YouTube

12   and 4 million views on Facebook.

13          163.    The Bob and Dale commercial “Marketing Guru” had 1,021,876 views on

14   YouTube and 711,000 views on Facebook.

15          164.    The Bob and Dale commercial “Floppy Arms” had 753,431 views on YouTube and

16   2.4 million views on Facebook.

17

18                                        Broadcast
      “Bob and Dale” Commercial                              YouTube Views       Facebook Views
                                          Impressions
19
      Truth About Chicken – Labels
20                                        41,961,833         1,675,972           32,000
      Commercial
21    The Truth About Chicken -
                                          89,745,934         1,021,876           711,000
22    Marketing Guru Commercial:
      The Truth About Chicken - Mr.
23                                        116,413,306        753,431             2,400,000
      Floppy Arms Commercial
24    The Truth About Chicken –
                                          108,214,520        2,137,612           4,000,000
25    Supermarket Commercial

26    Truth About Chicken - Cooking
                                          56,953,090         310,223             2,900,000
      Show Commercial
27
      TOTAL                               332,518,683        5,899,114           10,043,000
28
                                                        44
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 45 of 52



 1
            165.    The Bob and Dale commercials aired in 2016 and 2017 on widespread television
 2
     shows like College Basketball on CBS, 48 Hours on CBS and Sunday Morning on CBS.
 3
            166.    Sanderson’s print advertising also reached a wide audience.
 4
            167.    For example, in 2018, Sanderson Farms also placed a print ad stating that its
 5
     chicken was “All Natural” in Southern Living, a national magazine which, according to its 2019
 6
     media guide, has print reach of 16,081,000 and a digital reach of 7.3 million unique users.89
 7
            168.    Sanderson Farms also publishes a monthly magazine, the Sanderson Farms 100%
 8
     Natural Newsletter, which as of 2018, had a circulation of 600,000 across 42 states, which has the
 9
     “100% Natural” claim as part of every title on the front of the magazine:
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     89 Southern Living, 2019 Media Kit, available online at
27   https://www.southernliving.com/sites/default/files/sl_2019_mediakit_final_lores.pdf, last visited
28   July, 2020.

                                                       45
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 46 of 52



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
            169.   The Sanderson Farms 100% Natural Newsletter is sufficiently prominent that it
22
     won numerous public relations awards including a Gold ADDY award.90 The ADDY awards are
23

24

25

26

27   90 Sanderson Farms press release May 7, 2018, available at https://sandersonfarms.com/press-
28   releases/sanderson-farms-awarded-twenty-public-relations-advertising-awards/, last visited July
     2020.
                                                     46
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 47 of 52



 1   the “advertising industry’s largest and most representative competition.”91

 2          170.    Sanderson also won several public relations awards for its Sanderson Farms

 3   Corporate Responsibility Report, including one the Southern Public Relations Association of

 4   Mississippi Judge’s Choice Award and an award from the Southern Public Relations Federation. 92

 5          171.    In addition, the “100% Natural” representation, in the form of pictures of the

 6   products such as those in ¶ 77 supra, has appeared in millions of copies of flyers and circulars

 7   where Sanderson Chicken is sold.

 8          172.    Such pictures have appeared in flyers and circulars for major supermarket chains

 9   that sell Sanderson chicken, including Wal-Mart, Sam’s Club, Kroger (which owns much of Food

10   4 Less and other regional chains), Safeway, H-E-B (340 stores in Texas), Albertson’s (400 stores

11   in the United States), Von’s (200 stores in California and Nevada), Food 4 Less (337 stores in the

12   United States), and Harris Teeter (230 stores in the United States). Sanderson chicken is sold in

13   thousands of stores in the United States.

14          173.    Every retail package of Sanderson chicken bears the phrase “100% Natural.” The

15   labels represent an enormous and widespread “100% Natural” message to consumers, which is the

16   message Sanderson encourages retailers to use in their ad circulars.93

17          174.    In Sanderson’s 2019 annual report filed with the SEC,94 it noted that its efforts to

18   distinguish itself in the market as a “natural” brand went back to 2004:

19          The Registrant has achieved a high level of public awareness and acceptance of

20
21   91 American Advertising Federation website, available at
     https://www.aaf.org/AAFMemberR/Press_Room/2011/ADDY_Winners.aspx?WebsiteKey=4a2b6
22   1a4-ccf6-4069-b7fb-9bea5afaf2f1, last visited July 2020.
     92 Sanderson Farms press release May 7, 2018. available at https://sandersonfarms.com/press-
23   releases/sanderson-farms-awarded-twenty-public-relations-advertising-awards/, last visited July
     2020.
24
     93 Sanderson maintains product imagery at the following address

25   https://sandersonfarms.com/corporate/media-library/product-imagery/, last visited July 2020.
     There Sanderson states: “To help you advertise Sanderson Farms products at the retail level,
26   we’ve created a database of professional images for use in print and Internet advertisements to
     promote the sale of Sanderson Farms 100% natural chicken.”(emphasis added).
27   94 Sanderson Farms 2019 Annual Report to Shareholders, available at

28   http://ir.sandersonfarms.com/index.php/static-files/dd7be81d-df8a-4e22-b267-89cc6e9dcc89, last
     visited July 2020.
                                                       47
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 48 of 52



 1          its products in its core markets. Brand awareness is an important element of the
            Registrant’s marketing philosophy, and it intends to continue brand name
 2          merchandising of its products. During calendar 2004, the Company launched an
            advertising campaign designed to distinguish the Company’s fresh chicken
 3
            products from competitors’ products. The campaign noted that the Company’s
 4          product is a natural product free from salt, water and other additives that some
            competitors inject into their fresh chicken. The Company continues to use various
 5          media to communicate this message today.

 6          Sanderson also described its recent campaigns to promote itself as a “natural” brand:
 7          During fiscal 2016, the Company launched a multi-media advertising campaign
            designed to explain and support the Company's position regarding the judicious
 8
            use of antibiotics to prevent illness and treat chickens that become ill. During
 9          fiscal 2017, the Company launched a multi-media advertising campaign designed
            to dispel many of the myths about poultry production. The Company regularly
10          evaluates the success of this campaign and, while not currently advertising
            aggressively on television, expects to continue to use the campaign in other
11          media, at least for the near term.
12

13
                                           CAUSES OF ACTION
14

15                                      FIRST CAUSE OF ACTION

16                               Violation of the Unfair Competition Law,

17                                 Cal. Bus. & Prof. Code § 17200, et seq.

18          175.    The allegations made in all preceding paragraphs are re-alleged and incorporated

19   by reference herein.

20          176.    Sanderson engaged in unlawful, unfair, and/or fraudulent conduct under the

21   California UCL, California Business & Professions Code § 17200, et seq., by advertising and

22   labeling its Chicken Products as “100% Natural,” plus other representations listed above, when in

23   fact, Sanderson knows that the process by which it creates its Chicken Products and the resulting

24   product itself does not meet reasonable consumer expectations for a product marketed as “100%

25   Natural.”

26          177.    Sanderson’s conduct is unlawful because it violates the Poultry Products Inspection

27   Act, 21 U.S.C. § 451 et seq., which prohibits labeling that is false or misleading in any particular,

28   § 453(h) and its implementing regulations, including 9 C.F.R. § 381.129(a), requiring that, “No

                                                        48
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 49 of 52



 1   poultry product . . . shall have any false or misleading labeling . . .” Sanderson’s conduct is

 2   unlawful because it violates the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits

 3   unfair or deceptive acts or practices affecting commerce, and prohibits any false advertisements

 4   related to food, § 52. Sanderson’s conduct is unlawful because it violates the Magnusson-Moss

 5   Warranty Act, 15 U.S.C. § 2301, which prohibits a food supplier from making false, fraudulent or

 6   misleading representations to consumers regarding consumer products. Sanderson’s conduct is

 7   unlawful because it violates the California False Advertising Law, California Business &

 8   Professions Code § 17500 et seq., described more fully in the Second Claim for Relief below.

 9   Sanderson’s conduct is unlawful because it violates express warranty law, Cal. Comm. Code §

10   2313, which prohibits Sanderson from making any affirmation of fact or promise to a buyer for

11   goods when the goods do not conform to the description provided. Sanderson’s conduct is

12   unlawful because it violates the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750

13   et seq., which prohibits representing that the Products have characteristics, uses or benefit that

14   they do not have; representing that the products are of a particular standard, quality, or grade when

15   they are not; advertising the products with the intent not to sell them as advertised. Sanderson’s

16   conduct is unlawful because it violates the California Meat and Poultry Inspection Act

17   (“CMPIA”), Cal. Food & Agr. Code § 1 et seq., which imposes and enforces requirements “equal

18   to those imposed and enforced under the . . . Poultry Products Inspection Act.” Cal. Food & Agr.

19   Code § 18692. Like the PPIA, California’s poultry regulations deem misbranded any poultry

20   product with labeling that is “false or misleading in any particular.” Cal. Food & Agr. Code §

21   18781.

22            178.   Sanderson’s conduct is unfair in that it offends established public policy and/or is

23   immoral, unethical, oppressive, unscrupulous, and/or substantially injurious to Plaintiffs,

24   Plaintiffs’ members, and California consumers. The harm to Plaintiffs arising from Sanderson’s

25   conduct outweighs any legitimate benefit Sanderson derived from the conduct. Sanderson’s

26   conduct undermines and violates the stated spirit and policies underlying the FAL and other legal

27   regulations as alleged herein. Sanderson’s conduct is unfair because it routinely uses

28   pharmaceuticals, including antibiotics, to all birds in a flock, throughout the majority of their lives,
                                                        49
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 50 of 52



 1   which sometimes results in residues remaining in the product. Sanderson’s conduct is unfair

 2   because of its routine use of multiple antibiotics, thus contributing to the growth of antibiotic-

 3   resistant bacteria. Sanderson’s conduct is unfair because it confines birds in crowded sheds in

 4   inhumane conditions and Sanderson’s plants have been cited for excessive use of force.

 5          179.    Sanderson’s advertising actions and practices with regard to the food product and

 6   process constitute fraudulent business practices in violation of the UCL because, among other

 7   things, they are likely to deceive reasonable consumers. For example, Sanderson marketed its

 8   chicken products as “100% Natural” when in fact it is not. As a direct and proximate result of

 9   Sanderson’s violations, Plaintiffs suffered injury in fact because they were forced to divert

10   substantial organizational resources away from their core missions. Sanderson’s unlawful

11   encouragement of such practices have frustrated Plaintiffs’ efforts to promote transparency in the

12   food system.

13          180.    Plaintiffs seek (a) injunctive relief in the form of an order requiring Sanderson to

14   cease the acts of unfair competition alleged here and to correct its advertising, promotion, and

15   marketing campaigns; (b) the payment of Plaintiffs’ attorneys’ fees and costs pursuant to, inter

16   alia, California Code of Civil Procedure Section 1021.5.; and (c) interest at the highest rate

17   allowable by law.

18          181.    Plaintiffs do not seek to impose, directly by themselves or indirectly through any

19   state agency, requirements with regard to the premises, facilities or operations that are in addition

20   to, or different than, the requirements of the Poultry Products Inspection Act (PPIA), 21 U.S.C. §

21   451 et seq.

22          182.    Plaintiffs do not seek to impose, directly by themselves or through any state

23   agency, requirements with regard to marking, labeling, packaging or ingredient requirements

24   found by the USDA Secretary to unduly interfere with the free flow of poultry products in

25   commerce that are in addition to, or different than, the PPIA.

26

27

28
                                                        50
      COMPLAINT
          Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 51 of 52



 1                                    SECOND CAUSE OF ACTION

 2                                Violation of the False Advertising Law,

 3                                 Cal. Bus. & Prof. Code § 17500 et seq.

 4          183.    The allegations made in all preceding paragraphs are re-alleged and incorporated

 5   by reference herein.

 6          184.    Sanderson publicly disseminated untrue or misleading advertising, or intended not

 7   to sell the Chicken Products as advertised, in violation of California FAL, California Business &

 8   Professions Code § 17500, et seq., by advertising its Chicken Products as “100% Natural,” plus

 9   other representations listed above, when in fact, Sanderson knew, or in the exercise of reasonable

10   care should have known, that the process by which it creates its Chicken Products and the product

11   itself does not meet reasonable consumer expectations for a product marketed as “100% Natural.”

12          185.    As a direct and proximate result of Sanderson’s violations, Plaintiffs suffered injury

13   in fact because they were forced to divert substantial organizational resources away from their

14   core missions. Sanderson’s unlawful practices have frustrated Plaintiffs’ efforts to promote

15   transparency in the food system on behalf of the general public.

16          186.    Plaintiffs seek (a) injunctive relief in the form of an order requiring Sanderson to

17   cease the acts of unfair competition alleged here and to correct its advertising, promotion, and

18   marketing campaigns; (b) the payment of Plaintiffs’ attorneys’ fees and costs pursuant to, inter

19   alia, California Code of Civil Procedure Section 1021.5.; and (c) interest at the highest rate

20   allowable by law.

21
                                          PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiffs, on behalf of themselves, their members, and the general
23
     public, pray for judgment as follows:
24
            A.      Declare that Sanderson violated the UCL and the FAL;
25
            B.      Order an award of injunctive relief as permitted by law or equity, including
26
                    enjoining Sanderson from continuing the unlawful practices as set forth here, and
27
                    ordering Sanderson to engage in a corrective advertising campaign;
28
                                                        51
      COMPLAINT
         Case 3:20-cv-05293-LB Document 1 Filed 07/31/20 Page 52 of 52



 1         C.     Order Sanderson to pay fees and litigation costs, including a reasonable allowance

 2                for fees for Plaintiffs’ attorneys and experts, and reimbursement of Plaintiffs’

 3                expenses, pursuant to California Code of Civil Procedure Section 1021.5, the

 4                common-law private-attorney-general doctrine, or any other available statute or

 5                doctrine;

 6         D.     Order Sanderson to pay both pre- and post-judgment interest on any amounts

 7                awarded; and

 8         E.     Order such other and further relief as may be just and proper.

 9

10   Dated: July 31, 2020

11

12                                        ELSNER LAW & POLICY, LLC

13
                                             By:
14                                                   Gretchen Elsner
15                                                   (pro hac vice forthcoming)
                                                     314 South Guadalupe Street
16                                                   Santa Fe, NM 87501
                                                     T: (505) 303-0980
17                                                   gretchen@elsnerlaw.org
18                                        THE LAW OFFICE OF PAIGE M. TOMASELLI
19

20                                                 By: _______________________________________
                                                      Paige M. Tomaselli (CSB No. 237737)
21                                                    P.O. Box 71022
                                                      Richmond, CA 94807
22                                                    T: (619) 339-3180
                                                      paige@tomasellilaw.com
23

24                                                    Attorneys for Plaintiffs

25

26

27

28
                                                      52
     COMPLAINT
